Exhibit 10.9
ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(For Recipients Outside of the USA)
     Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Company’s 2007 Equity Incentive Plan (the “Plan”).
     Name (the “Participant”): _______________________
     You have been granted _________ Restricted Stock Units. Each such
Restricted Stock Unit represents the right to receive one Share. No Shares will
be issued with respect to the Restricted Stock Units until the vesting
conditions described below are satisfied. Additional terms of this grant are as
follows:
Date of Grant:                                         
Grant Number:                                         
Vesting Schedule:
[INSERT VESTING SCHEDULE]
     * Important additional information on vesting and forfeiture of the
Restricted Stock Units covered by this grant is contained in the attached
Restricted Stock Unit Agreement; please be sure to read the entire agreement.
     The Restricted Stock Units evidenced by this Notice of Grant is part of and
subject in all respects to the terms and conditions of the Plan (a copy of which
has been made available to you by the Company) and the attached Restricted Stock
Unit Agreement (together with this Notice of Grant, the “Agreement”), the terms
of which are hereby incorporated herein by reference as if set forth herein in
full, and the Plan (a copy of which has been made available to you by the
Company).
     By your signature below, you represent and warrant that you are familiar
with, and agree to be bound by, the terms and provisions of the Plan and this
Agreement. You further represent and warrant that you have reviewed this
Agreement and the Plan in their entirety, have had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understand all
provisions of the Plan and this Agreement.
     You also agree (1) to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions arising under the
Plan or this Agreement and (2) to notify the Company upon any change in the
residence address indicated below (and any subsequent change).
     Finally, if you have not previously done so with respect to a prior equity
grant, you represent that you have reviewed the Stock Trading Plan for Mandatory
Sale of Shares to Cover Tax Withholding Obligations (Exhibit C to this
Agreement), which you must sign and return to the Company.

             
PARTICIPANT:
      ARUBA NETWORKS, INC.    
 
           
 
           
 
           
Signature
      By:    
 
           
 
           
 
           
Residence Address:
      Title    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     1. Grant. The Company hereby grants to the Participant an award of
Restricted Stock Units (“RSUs”), as set forth in the Notice of Grant of
Restricted Stock Units attached to (and part of) this Restricted Stock Unit
Agreement (together, the “Agreement” or the “Restricted Stock Unit Agreement”)
and subject to the terms and conditions in this Agreement and the Company’s 2007
Equity Incentive Plan (the “Plan”). Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Restricted
Stock Unit Agreement.
     2. Company’s Obligation. Each RSU represents the right to receive a Share
on the vesting date (or at such later time as indicated in this Agreement).
Unless and until the RSUs vest, the Participant will have no right to receive
Shares under such RSUs. Prior to actual distribution of Shares pursuant to any
vested RSUs, such RSUs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. When the RSUs
are paid out to the Participant, they will be paid out in whole Shares only and
the purchase price will be deemed paid by the Participant for each RSU through
the past services rendered by the Participant, and will be subject to the
appropriate tax reporting and, if applicable, appropriate tax withholding.
     3. Vesting Schedule. Subject to Sections 4 and 5(b) and the terms of the
Plan, the RSUs awarded by this Agreement will vest in the Participant according
to the vesting schedule specified in the Notice of Grant, subject to Participant
remaining a Service Provider through each applicable vesting date.
     4. Forfeiture upon Termination as Service Provider. Notwithstanding any
contrary provision of this Agreement or the Notice of Grant, if the Participant
terminates service as a Service Provider for any or no reason prior to vesting,
the unvested RSUs awarded by this Agreement will be forfeited at the time of
such termination at no cost to the Company.
     5. Payment after Vesting.
          (a) Subject to Section 9, any RSUs that vest will be paid to the
Participant (or in the event of the Participant’s death, to his or her estate or
beneficiary under Applicable Law) in whole Shares. Subject to the provisions of
Section 5(b), to the extent applicable, such vested RSUs shall be paid in Shares
as soon as practicable after vesting, but in each such case no later than the
date that is two-and-one-half months from the end of the Company’s tax year that
includes the vesting date.
          (b) To the extent Participant is or becomes subject to U.S. Federal
income taxation, this subsection (b) shall apply. Notwithstanding anything in
the Plan or this Agreement to the contrary, if the vesting of the balance, or
some lesser portion of the balance, of the RSUs is accelerated in connection
with the Participant’s termination as a Service Provider, such accelerated RSUs
will not be payable by virtue of such acceleration until and unless the
Participant has a “separation from service” within the meaning of Section 409A,
other than due

A-1



--------------------------------------------------------------------------------



 



to death. Further, and notwithstanding anything in the Plan or this Agreement to
the contrary, if any such accelerated RSUs would otherwise become payable upon a
“separation from service” within the meaning of Section 409A, and if
(x) Participant is a “specified employee” within the meaning of Section 409A at
the time of such “separation from service” (other than due to the Participant’s
death) and (y) the payment of such accelerated RSUs will result in the
imposition of additional tax under Section 409A if paid to Participant on or
within the six (6) month period following Participant’s “separation from
service”, then the payment of such accelerated RSUs will not be made until the
date six (6) months and one (1) day following the date of Participant’s
“separation from service”, unless the Participant dies following his or her
termination as a Service Provider, in which case, the RSUs will be paid in
Shares as soon as practicable following his or her death. It is the intent of
this Agreement to be exempt from or comply with the requirements of Section 409A
so that none of the RSUs provided under this Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein and in the Plan will be interpreted to be exempt or so
comply. Each payment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations. For purposes of this Agreement, “Section 409A” means
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and the
final Treasury Regulations and any guidance promulgated thereunder or any U.S.
state law equivalent.
     6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate or beneficiary
under Applicable Law. Any such administrator, executor or beneficiary must
furnish the Company with (a) written notice of his or her status as transferee
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
     7. Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant or Participant’s
broker.
     8. No Effect on Employment or Service. Nothing in this Agreement or the
Plan shall confer upon the Participant any right to continue to be employed by
or in service with his or her employer (the “Employer”) or shall interfere with
or restrict in any way the rights of the Employer, which are hereby expressly
reserved, to terminate or change the terms of the employment or service of the
Participant at any time for any reason whatsoever, with or without cause or
notice to the extent permissible under Applicable Law.
     9. Tax Obligations/Withholding Authorization. Regardless of any action the
Company or the Employer takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
the Participant’s participation in the Plan and legally applicable to the
Participant (“Tax Related Items”), Participant acknowledges that the ultimate
liability for all Tax Related Items is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or

A-2



--------------------------------------------------------------------------------



 



undertakings regarding the treatment of any Tax Related Items in connection with
any aspect of the RSUs, including, but not limited to, the grant of the RSUs,
the vesting of RSUs, the issuance of Shares at vesting, the subsequent sale of
any Shares acquired at vesting and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate the Participant’s liability for Tax
Related Items or achieve any particular tax result. Further, if the Participant
has become subject to tax in more than one jurisdiction between the date of
grant and the date of any relevant taxable or tax withholding event, as
applicable, the Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax Related Items in more than one jurisdiction.
          Until and unless the Company determines otherwise, on the date or
dates on which tax withholding obligations arise with respect to the RSUs, a
number of Shares sufficient to pay the Tax-Related Items will be sold pursuant
to such procedures as the Company in its sole discretion may specify from time
to time; provided, however, that the Shares to be sold must have vested pursuant
to the terms of this Agreement and the Plan. The proceeds of such sale shall be
used to satisfy Participant’s tax withholding obligations (and any associated
broker or other fees) arising with respect to the Restricted Stock Units. Only
whole Shares will be sold to satisfy any tax withholding obligations pursuant to
this Section 9. The proceeds from the sale of Shares in excess of the tax
withholding obligation (and any associated broker or other fees) will be
remitted to the Participant pursuant to such procedures as the Company may
specify from time to time. By accepting the RSUs, Participant expressly consents
to the sale of Shares to cover the tax withholding obligations (and any
associated broker or other fees), as set forth under this Section 9.
          In addition, upon required withholding of Tax-Related Items, prior to
any relevant taxable or tax withholding event, as applicable, the Company, in
its sole discretion and pursuant to such procedures as it may specify from time
to time, may require the Participant to pay, or make adequate arrangements
satisfactory to the Company or to the Employer (as directed by the Company) to
satisfy all Tax Related Items. In this regard, Participant authorizes the
Company or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax Related Items by one or a
combination of: (i) withholding from Participant’s wages or other cash
compensation payable to Participant by the Company or the Employer; or
(ii) withholding in Shares to be issued upon vesting of the RSUs.
          To avoid negative accounting treatment, the Company may withhold or
account for Tax Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax Related Items due as a result of any
aspect of the Participant’s participation in the Plan.
          Finally, the Participant shall pay to the Company or to the Employer
any amount of Tax Related Items that the Company or the Employer may be required
to withhold or account for as a result of Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to deliver Shares or proceeds of the sale of Shares to the Participant if
the Participant fails to comply with his or her obligations in

A-3



--------------------------------------------------------------------------------



 



connection with the Tax Related Items. If the Participant fails to make
satisfactory arrangements for the payment of any Tax Related Items at the time
of any relevant taxable event or tax withholding event, as applicable, the
Participant will permanently forfeit such Shares and the Shares will be returned
to the Plan at no cost.
     10. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at 1344 Crossman Ave.,
Sunnyvale, CA 94089-1113, Attn: Stock Administration, or at such other address
as the Company may hereafter designate in writing or electronically.
     11. Grant is Not Transferable. This award of RSUs may not be transferred in
any manner otherwise than by will or by Applicable Law and may be exercised
during the lifetime of Participant only by the Participant. The terms of the
Plan and this Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Participant. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this award of RSUs, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.
     12. Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that: (a) the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time; (b) the grant of the RSUs is
voluntary and occasional and does not create any contractual or other right to
receive future grants of RSUs, or benefits in lieu of RSUs, even if RSUs have
been granted repeatedly in the past; (c) all decisions with respect to future
RSU grants, if any, will be at the sole discretion of the Company; (d) the
Participant’s participation in the Plan shall not create a right to further
employment with the Employer; (e) the Participant is voluntarily participating
in the Plan; (f) the RSUs and Shares subject to the RSUs are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Company, the Employer or any Subsidiary or affiliate of the
Company, and which is outside the scope of the Participant’s employment
contract, if any; (g) the RSUs and the Shares subject to the RSUs are not
intended to replace any pension rights or compensation; (h) the RSUs and Shares
subject to the RSUs are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension, retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer or any Subsidiary or
affiliate of the Company; (i) the grant of the RSUs and the Participant’s
participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Company, the Employer or any
Subsidiary or affiliate of the Company; (j) the future value of the underlying
Shares is unknown and cannot be predicted with certainty; (k) no claim or
entitlement to compensation or damages shall arise from forfeiture of the RSUs
resulting from termination of the Participant’s employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws), and in consideration of the grant of the RSUs to which the Participant is
otherwise not entitled, the Participant irrevocably agrees never to institute
any claim against the Company or the Employer, waive his or her ability, if any,
to bring any such claim, and release the Company and the

A-4



--------------------------------------------------------------------------------



 



Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agree to execute any and all documents necessary to request
dismissal or withdrawal of such claims; and (l) in the event of termination of
the Participant’s employment or service (whether or not in breach of local labor
laws), the Participant’s right to vest in the RSUs under the Plan, if any, will
terminate effective as of the date that the Participant is no longer actively
employed or in service and will not be extended by any notice period mandated
under local law (e.g., active employment or service would not include a period
of “garden leave” or similar period pursuant to local law); the Administrator
shall have the exclusive discretion to determine when the Participant is no
longer actively employed or in service for purposes of his or her grant of RSUs.
     13. No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
     14. Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other RSU
grant materials by and among, as applicable, the Employer, the Company, its
Subsidiaries and its affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.
          The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
RSUs or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
          The Participant understands that Data may be transferred to any third
parties assisting the Company with the implementation, administration and
management of the Plan. The Participant understands that the recipients of the
Data may be located in the United States of America or elsewhere, and that the
recipient’s country (e.g., the United States of America) may have different data
privacy laws and protections than the Participant’s country. The Participant
understands that the Participant may request a list with the names and addresses
of any potential recipients of the Data by contacting the Participant’s local
human resources representative. The Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker, escrow agent or other third party with
whom the shares received upon vesting of the RSUs may be deposited. The
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that the Participant may, at any time, view Data,
request additional information

A-5



--------------------------------------------------------------------------------



 



about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Participant’s local human resources representative.
The Participant understands that refusal or withdrawal of his or her consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.
     15. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     16. Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state,
federal or foreign law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to the Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. The Company will make all reasonable efforts to meet the requirements
of any such state, federal or foreign law or securities exchange and to obtain
any such consent or approval of any such governmental authority.
     17. Plan Governs. This Agreement (including the Notice of Grant) is subject
to all terms and provisions of the Plan. Subject to Section 20(c) of the Plan,
in the event of a conflict between one or more provisions of this Agreement or
the Notice of Grant and one or more provisions of the Plan, the provisions of
the Plan will govern.
     18. Headings. Headings provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     19. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested). All actions taken
and all interpretations and determinations made by the Administrator in good
faith will be final and binding upon Participant, the Company and all other
interested persons. Neither the Administrator nor any person acting on behalf of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
     20. Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
     21. Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of translated version is different than the English version, the
English version will control.

A-6



--------------------------------------------------------------------------------



 



     22. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
     23. Entire Agreement; Governing Law; Modifications. The Plan is
incorporated herein by reference. The Plan and this Agreement (including the
Notice of Grant and Exhibit B) constitute the entire Agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Participant with
respect to the subject matter hereof, and may not be modified adversely to the
Participant’s interest except by means of a writing signed by the Company and
the Participant. This Agreement is governed by California law except for that
body of law pertaining to conflict of laws. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this grant or the Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Santa Clara,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
     24. Exhibit B. Notwithstanding any provisions in this Agreement, the grant
of the RSUs shall be subject to any special terms and conditions set forth in
the Exhibit B to this Agreement for the Participant’s country. Moreover, if the
Participant relocates to one of the countries included in Exhibit B, the special
terms and conditions for such country will apply to the Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Exhibit B constitutes part of this Agreement.
     25. Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

A-7



--------------------------------------------------------------------------------



 



EXHIBIT B
ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN
Special Provisions for Restricted Stock Units in Countries Outside the U.S.
Terms and Conditions
This Exhibit B includes additional country-specific terms and conditions that
govern the Participant’s participation in the Plan if he or she resides in one
of the countries listed below. This Exhibit B is part of the Agreement. Unless
otherwise provided below, capitalized terms used but not defined herein shall
have the same meanings assigned to them in the Plan and the Agreement.
Notifications
This Exhibit B also includes information regarding exchange control and certain
other issues of which the Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of July 2010.
Such laws are often complex and change frequently. The Company therefore
strongly recommends that the Participant not rely on the information in this
Exhibit B as the only source of information relating to the consequences of his
or her participation in the Plan because such information may be outdated when
the RSUs vest and/or the Participant sells any Shares issued pursuant to the
vesting of the RSUs. It is the Participant’s responsibility (not the Company’s
nor the Employer’s) to comply with the exchange controls applicable to him or
her.
In addition, the information contained in this Exhibit B is general in nature
and may not apply to the Participant’s particular situation. As a result, the
Company cannot assure the Participant of any particular result. The Company
strongly advises that the Participant seek appropriate professional advice as to
how the relevant laws in the Participant’s country may apply to his or her
situation.
Finally, if the Participant is a citizen or resident of a country other than
that in which he or she is currently working, transfers employment after the
RSUs are granted, or is considered a citizen or resident of another country for
local law purposes, the information contained herein may not apply to the
Participant.
AUSTRALIA
Notifications
Securities Law Information. If the Participant acquires Shares pursuant to the
RSUs and offers such Shares for sale to a person or entity resident in
Australia, the offer may be subject to disclosure requirements under Australian
law. The Participant should obtain legal advice on his or her disclosure
obligations prior to making any such offer.
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the

B-1



--------------------------------------------------------------------------------



 



transaction will file the report. If there is no Australian bank involved in the
transfer, the Participant will be required to file the report.
BELGIUM
Notifications
Tax Compliance. The Participant is required to report any taxable income
attributable to the RSUs on his or her annual tax return. In addition, the
Participant is required to report any bank accounts opened and maintained
outside Belgium on his or her annual tax return.
CANADA
Terms and Conditions
Data Privacy. This provision supplements Section 14 of the Agreement:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company and/or any Subsidiary or
affiliate of the Company to record such information and to keep such information
in the Participant’s employee file.
Securities Compliance. The Participant is permitted to sell the Shares acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided the resale of Shares acquired under the Plan takes place outside of
Canada through the facilities of a stock exchange on which the Shares are
listed. The Shares are currently listed on the Nasdaq Global Market.
Consent to Receive Information in English for Participants in Quebec
The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceeds entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la convention.
CHINA
Terms and Conditions
Immediate Sale Restriction. Notwithstanding anything to the contrary in the Plan
or Agreement, when the RSUs vest under the Plan, the Participant agrees that all
Shares issued at vesting of the RSUs will be sold on his or her behalf and at
his or her authorization as soon as administratively possible on or after the
vesting date. The Participant will not be entitled to retain any Shares issued
upon vesting of his or her RSUs. Instead, the Participant will receive the sale
proceeds less any Tax Related Items and broker’s fees or commissions. Due to
fluctuations in the Share price and/or the US dollar exchange rate between the
vesting date and (if later) the date on which

B-2



--------------------------------------------------------------------------------



 



the Shares are sold, the sale proceeds may be more or less than the market value
of the Shares on the vesting date (which is the amount relevant to determining
the Participant’s tax liability). The Participant understands and agrees that
the Company is not responsible for the amount of any loss the Participant may
incur and that the Company assumes no liability for any fluctuations in the
Share price and/or US dollar exchange rate.
Vesting Condition for Participants who are Residents of the People’s Republic of
China In keeping with paragraph 3 of the Award Agreement, notwithstanding the
Vesting Schedule set forth in the Notice of Grant, the Restricted Stock Units
shall not vest in accordance with the Vesting Schedule unless and until the
Company first attains all necessary approvals from State Administration of
Foreign Exchange or its local counterpart under the Implementing Rules of the
Measures for Administration of Foreign Exchange of Individuals for a dedicated
foreign exchange account to receive foreign remittances in connection with the
vesting of the Restricted Stock Units and the sale of the Shares and
repatriation of foreign currency to China.
Exchange Control Restriction. The Participant understands and agrees that,
pursuant to exchange control laws in China, immediate repatriation to China of
the cash proceeds from the immediate sale of Shares at vesting of the RSUs is
required, unless the Participant is a non-PRC citizen. The Participant further
understands that, under exchange control laws in China, such repatriation of the
cash proceeds may need to be effectuated through a special exchange control
account established by the Company, the Employer, a Subsidiary or an affiliate
of the Company. The Participant hereby consents and agrees that the cash
proceeds from the immediate sale of Shares at vesting of the RSUs may be
transferred to such special account prior to being delivered to him or her.
Unless the Company in its sole discretion decides otherwise, the proceeds will
be paid to the Participant in local currency. The Company is under no obligation
to secure any particular exchange conversion rate and the Company may face
delays in converting the proceeds to local currency due to exchange control
restrictions. The Participant agrees to bear any currency fluctuation risk
between the time the Shares are sold and the time the sale proceeds are
distributed to the Participant through any such special account. The Participant
further agrees to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in China.
EGYPT
Notifications
Exchange Control Information. If the Participant transfers funds into Egypt in
connection with the sale of Shares acquired at vesting of the RSUs, the
Participant is required to transfer the funds through a registered bank in
Egypt.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly. If the Participant uses a German bank to effect a cross-border
payment in excess of €12,500 in connection with the sale of securities or the
payment of dividends related to certain securities, the bank will make the
report. In this case, the Participant will not have to report the

B-3



--------------------------------------------------------------------------------



 



transaction. In addition, the Participant must report any receivables or
payables or debts in foreign currency exceeding an amount of approximately
€5,000,000 on a monthly basis. Finally, the Participant must report on an annual
basis, shareholdings exceeding 10% of the total voting capital of the Company.
HONG KONG
Terms and Conditions
Securities Warning: The RSUs and any Shares issued at vesting of the RSUs do not
constitute a public offering of securities under Hong Kong law and are available
only to Service Providers of the Company, its Subsidiaries or its affiliates.
The Agreement, including this Exhibit B, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong, nor have the documents been
reviewed by any regulatory authority in Hong Kong. The RSUs and any related
documentation are intended only for the personal use of the Participant and may
not be distributed to any other person. The Participant is advised to exercise
caution in relation to this offer of RSUs. If the Participant is in any doubt
about any of the contents of the Agreement, including this Exhibit B, or the
Plan, the Participant should obtain independent professional advice.
Sale of Shares. In the unlikely event the RSUs vest within six months of the
Date of Grant, the Participant agrees that he or she will not dispose of the
Shares acquired prior to the six-month anniversary of the Date of Grant.
Notifications
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.
INDIA
Notifications
Exchange Control Information. The Participant understands that he or she must
repatriate the cash proceeds from the sale of Shares to India and convert the
proceeds into local currency within 90 days of receipt. The Participant will
receive a foreign inward remittance certificate (“FIRC”) from the bank where the
foreign currency is deposited. The Participant should maintain the FIRC as
evidence of the repatriation of funds in the event that the Reserve Bank of
India, the Employer or the Company requests proof of repatriation.
ITALY
Terms and Conditions
Data Privacy. This provision replaces Section 14 of the Agreement:
The Participant hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of personal data as
described herein and

B-4



--------------------------------------------------------------------------------



 



any other RSU grant materials by and among, as applicable, the Employer, the
Company, its Subsidiaries and its affiliates for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
The Participant understands that the Company and the Employer, as a data
processor of the Company, may hold certain personal information about the
Participant, including but not limited to, the Participant’s name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company or any Subsidiary or affiliate, details of the
RSUs or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor (“Personal Data”), for the
exclusive purpose of managing and administering the Plan and complying with
Applicable Laws, regulations and Community legislation.
The Participant also understands that providing the Company with Personal Data
is mandatory for compliance with laws and is necessary for the performance of
the Plan and that the Participant’s denial to provide Personal Data would make
it impossible for the Company to perform its contractual obligations and may
affect the Participant’s ability to participate in the Plan. The Controller of
Personal Data processing is Aruba Networks, Inc., with registered offices at
1344 Crossman Avenue, Sunnyvale, California 94089, United States of America,
and, pursuant to Legislative Decree no. 196/2003, its representative in Italy is
Aruba Networks Italy, S.r.L. with registered offices at [insert address of
Italian entity], Italy.
The Participant understands that Personal Data will not be publicized, but it
may be accessible by the Employer as a data processor of the Company and within
the Employer’s organization by its internal and external personnel in charge of
processing. Furthermore, Personal Data may be transferred to banks, other
financial institutions or brokers involved in the management and administration
of the Plan. The Participant understands that Data may also be transferred to
the independent registered public accounting firm engaged by the Company. The
Participant further understands that the Company and/or its Subsidiaries or
affiliates will transfer Personal Data amongst themselves as necessary for the
purpose of implementation, administration and management of the Participant’s
participation in the Plan, and that the Company and/or its Subsidiaries or
affiliates may each further transfer Personal Data to third parties assisting
the Company in the implementation, administration and management of the Plan,
including any requisite transfer of Personal Data to a broker or other third
party with whom the Participant may elect to deposit any Shares acquired under
the Plan. Such recipients may receive, possess, use, retain and transfer
Personal Data in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that these recipients may be located in or outside the
European Economic Area, such as the United States of America or elsewhere. The
updated list of data processors and of the subjects to which Personal Data are
communicated will be available upon request from the Employer. Should the
Company exercise its discretion in suspending all necessary legal obligations
connected with the management and administration of the Plan, it will delete
Personal Data as soon as it has accomplished all the necessary legal obligations
connected with the management and administration of the Plan.

B-5



--------------------------------------------------------------------------------



 



The Participant understands that Personal Data processing related to the
purposes specified above shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
Personal Data is collected and with confidentiality and security provisions as
set forth by Applicable Laws and regulations, with specific reference to
Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area as specified herein and
pursuant to Applicable Laws and regulations, does not require the Participant’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. The Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, he or she has the right at any moment to, including but not
limited to, obtain confirmation that Personal Data exists or not, access, verify
their content, origin and accuracy, delete, update, correct, block or stop, for
legitimate reason, the Personal Data processing.
Furthermore, the Participant is aware that Personal Data will not be used for
direct marketing purposes. In addition, Personal Data provided can be reviewed
and questions or complaints can be addressed by contacting the Participant’s
human resources department.
Plan Document Acknowledgement. In accepting the grant, the Participant
acknowledges that he or she has received a copy of the Plan and the Agreement
and has reviewed the Plan and the Agreement, including this Exhibit B, in their
entirety and fully understands and accepts all provisions of the Plan and the
Agreement, including this Exhibit B.
The Participant further acknowledges that he or she has read and specifically
and expressly approves the following sections of the Agreement and this
Exhibit B: No Effect on Employment or Service, Tax Obligations/Withholding
Authorization; Grant is Not Transferable; Nature of Grant; No Advice Regarding
Grant; Administrator Authority; Agreement Severable; Language; Electronic
Delivery; Entire Agreement/Governing Law/Modifications; Imposition of Other
Requirements; and the Data Privacy provision above.
Notifications
Exchange Control Information. The Participant is required to report in his or
her annual tax return: (i) any transfers of cash or Shares to or from Italy
exceeding €10,000 or the equivalent amount in U.S. dollars; (ii) any foreign
investments or investments (including the Shares issued at vesting of the RSUs,
proceeds from the sale of Shares acquired under the Plan or the receipt of any
dividends) held outside of Italy exceeding €10,000 or the equivalent amount in
U.S. dollars, if the investment may give rise to income in Italy (this will
include reporting the Shares issued at vesting of the RSUs if the fair market
value of such Shares combined with other foreign assets exceed €10,000); and
(iii) the amount of the transfers to and from abroad which have had an impact
during the calendar year on the Participant’s foreign investments or investments
held outside of Italy. The Participant is exempt from the formalities in (i) if
the investments are made through an authorized broker resident in Italy, as the
broker will comply with the reporting obligation on his or her behalf.

B-6



--------------------------------------------------------------------------------



 



JAPAN
There are no country-specific provisions.
KOREA
Notifications
Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more from the sale of Shares to repatriate the proceeds to
Korea within eighteen (18) months of the sale.
KUWAIT
There are no country-specific provisions.
MACAU
There are no country-specific provisions.
MALAYSIA
Notifications
Director Notification. If the Participant is a director of a Malaysian
Subsidiary or affiliate of Aruba, the Participant is subject to certain
notification requirements under the Malaysian Companies Act, 1965. Among these
requirements is an obligation to notify the Malaysian Subsidiary or affiliate in
writing when the Participant receives or disposes of an interest (e.g., RSUs,
Shares) in the Company or any related companies. These notifications must be
made within fourteen days of acquiring or disposing of any interest in the
Company or any related company.
Insider Trading Notification. The Participant should be aware of the Malaysian
insider trading rules, which may impact the acquisition or disposal of Shares or
rights to Shares under the Plan. Under the Malaysian insider-trading rules, the
Participant is prohibited from selling shares when he or she is in possession of
information which is not generally available and which the Participant knows or
should know will have a material effect on the price of Shares once such
information is generally available.

B-7



--------------------------------------------------------------------------------



 



MEXICO
Terms and Conditions
Acknowledgment of the Agreement. In accepting the RSUs, the Participant
acknowledges that the Participant has received a copy of the Plan and the
Agreement, has reviewed the Plan and the Agreement in their entirety and fully
understands and accepts all provisions of the Plan and the Agreement. The
Participant further acknowledges that the Participant has read and specifically
and expressly approves Section 12 of the Agreement, in which the following is
clearly described and established:

  (1)   The Participant’s participation in the Plan does not constitute an
acquired right.     (2)   The Plan and the Participant’s participation in the
Plan are offered by the Company on a wholly discretionary basis.     (3)   The
Participant’s participation in the Plan is voluntary.     (4)   Neither the
Company nor any Subsidiaries or affiliates are responsible for any decrease in
the value of the Shares issued under the Plan.

Labor Acknowledgment and Policy Statement. In accepting the RSUs, the
Participant expressly recognizes that the Company, with registered offices at
1344 Crossman Avenue, Sunnyvale, California 94089, United States of America, is
solely responsible for the administration of the Plan and that the Participant’s
participation in the Plan and acquisition of Shares do not constitute an
employment relationship between the Participant and the Company since the
Participant is participating in the Plan on a wholly commercial basis and his or
her sole employer is [insert name of Mexican entity] (“Aruba-Mexico”). Based on
the foregoing, the Participant expressly recognizes that the Plan and the
benefits that he or she may derive from participating in the Plan do not
establish any rights between the Participant and the Participant’s employer,
Aruba-Mexico and do not form part of the Participant’s employment conditions
and/or benefits provided by Aruba-Mexico, and any modification of the Plan or
its termination shall not constitute a change or impairment of the terms and
conditions of the Participant’s employment.
The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Company;
therefore, the Company reserves the absolute right to amend and/or discontinue
the Participant’s participation at any time without any liability to the
Participant.
Finally, the Participant hereby declares that he or she does not reserve to him-
or herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and the Participant therefore grants a full and broad
release to the Company, its Subsidiaries, affiliates, branches, representation
offices, its shareholders, officers, agents, or legal representatives with
respect to any claim that may arise.
SPANISH TRANSLATION

B-8



--------------------------------------------------------------------------------



 



Reconocimiento del Acuerdo. Al aceptar las Unidades de Acción Restringidas (RSUs
por sus siglas en inglés), el Participante está de acuerdo en haber recibido una
copia del Plan, del Acuerdo y ha revisado el Plan y el Acuerdo en su totalidad y
comprende y acepta todas las disposiciones previstas en el Plan, en el Acuerdo.
Asimismo, el Participante reconoce que ha leído y manifiesta su específica y
expresa conformidad con los términos y condiciones establecidos del Acuerdo, en
el cual claramente se describe y establece lo siguiente:

  (1)   La participación del Participante en el Plan no constituye un derecho
adquirido.     (2)   El Plan y la participación del Participante en el Plan se
ofrecen por la Compañía de forma completamente discrecional.     (3)   La
participación del Participante en el Plan es voluntaria.     (4)   Ni la
Compañía ni sus Afiliadas son responsables por la reducción del valor de las
Acciones Ordinarias emitidas bajo el Plan.

Reconocimiento de la Legislación Laboral y Declaración de la Política. Al
aceptar las Unidades de Acción Restringidas, el Participante expresamente
reconoce que la Compañía con oficinas registradas en 3965 Freedom Circle, Santa
Clara, CA 95054, EE.UU., es la única responsable por la administración del Plan
y que la participación del Participante en el Plan y en su caso la adquisición
de las Opciones de Compra de Acciones o Acciones no constituyen ni podrán
interpretarse como una relación de trabajo entre el Participante y la Compañía,
ya que el Participante participa en el Plan en un marco totalmente comercial y
su único Patrón lo es [insert name of Aruba’s Mexican entity] (“Aruba-Mexico”).
Derivado de lo anterior, el Participante expresamente reconoce que el Plan y los
beneficios que pudieran derivar de la participación en el Plan no establecen
derecho alguno entre el Participante y el patrón, Aruba-Mexico y no forma parte
de las condiciones de trabajo y/o las prestaciones otorgadas por Aruba-Mexico y
que cualquier modificación al Plan o su terminación no constituye un cambio o
impedimento de los términos y condiciones de la relación de trabajo del
Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de la Compañía por lo tanto, la
Compañía se reserva el absoluto derecho de modificar y/o terminar la
participación del Participante en cualquier momento y sin responsabilidad alguna
frente el Participante.
Finalmente, el Participante por este medio declara que no se reserva derecho o
acción alguna que ejercitar en contra de la Compañía por cualquier compensación
o daño en relación con las disposiciones del Plan o de los beneficios derivados
del Plan y por lo tanto, el Participante otorga el más amplio finiquito que en
derecho proceda a la Compañía, sus afiliadas, Subsidiarias, oficinas de
representación, sus accionistas, funcionarios, agentes o representantes legales
en relación con cualquier demanda que pudiera surgir.

B-9



--------------------------------------------------------------------------------



 



NETHERLANDS
Notifications
Insider Trading Rules. If the Participant is a resident of the Netherlands, the
Participant should be aware of the Dutch insider trading rules which may impact
the sale of Shares acquired under the Plan. In particular, the Participant may
be prohibited from effectuating certain share transactions if the Participant
has inside information regarding the Company.
In accepting the grant of the RSUs, entering into the Agreement and
participating in the Plan, the Participant acknowledges having read and
understood this notification and acknowledges that it is his or her
responsibility to comply with the following Dutch insider trading rules:
Under Article 5:56 of Dutch Financial Supervision Act, anyone who has “inside
information” related to the Company is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
defined as knowledge of specific information concerning the issuing company to
which the securities relate or the trade in securities by such company, which
has not been made public and which, if published, would reasonably be expected
to affect the stock price, regardless of the development of the price. The
insider could be any employee of the Company or any Subsidiary who has inside
information as described herein.
Given the broad scope of the definition of “inside information,” certain
employees of the Company or any Subsidiary or affiliate (including a Participant
pursuant to the Plan) who are resident in the Netherlands may have inside
information and, thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when the employee has such inside
information.
If it is uncertain whether the insider trading rules apply to the Participant,
the Company recommends that the Participant should consult with his or her own
legal advisor. Please note that the Company cannot be held liable if the
Participant violates the Dutch insider rules. The Participant is responsible for
ensuring compliance with these rules.
NEW ZEALAND
There are no country-specific provisions.
NORWAY
There are no country-specific provisions.
SINGAPORE
Notifications
Securities Law Information. The grant of the RSUs is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. The
Participant should note that the RSUs are subject to section 257 of the SFA and
the Participant will not be able to make (i) any subsequent sale of the Shares
in

B-10



--------------------------------------------------------------------------------



 



Singapore or (ii) any offer of such subsequent sale of the Shares subject to the
RSUs in Singapore, unless such sale or offer in is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2006 Ed.).
Director Notification Obligation. If the Participant is a director, associate
director or shadow director of a Singapore Subsidiary or affiliate of the
Company, the Participant is subject to certain notification requirements under
the Singapore Companies Act, regardless of whether he or she is a Singapore
resident or employed in Singapore. Among these requirements is an obligation to
notify the Singapore Subsidiary or affiliate in writing of an interest (e.g.,
RSUs under the Plan, Shares) in the Company or any related companies within two
days of (i) its acquisition or disposal, (ii) any change in a previously
disclosed interest (e.g., when the RSUs vest), or (iii) becoming a director.
SLOVAKIA
There are no country-specific provisions.
SPAIN
Terms and Conditions
Labor Law Acknowledgment
This section supplements Section 12 of the Agreement:
In accepting the grant, Participant acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan.
The Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs under the Plan to individuals who may be
employees of the Company or its Subsidiaries or affiliates throughout the world.
The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any of its Subsidiaries or affiliates on an ongoing basis.
Consequently, Participant understands that the RSUs are granted on the
assumption and condition that the RSUs or the Shares issued at vesting of the
RSUs shall not become a part of any employment contract (either with the Company
or any of its Subsidiaries or affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, Participant understands that this grant
would not be made to the Participant but for the assumptions and conditions
referred to above; thus, the Participant acknowledges and freely accepts that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any grant of RSUs shall be null and void.
Notifications
Exchange Control Notification
It is Participant’s responsibility to comply with exchange control regulations
in Spain. The purchase of Shares must be declared by the purchaser for
statistical purposes to the Spanish

B-11



--------------------------------------------------------------------------------



 



Direccion General de Política Comercial y de Inversiones Extranjeras (the
“DGPCIE”), of the Ministerio de Economia. If Participant purchases the Shares
through the use of a Spanish financial institution, that institution will
automatically make the declaration to the DGPCIE for Participant. Otherwise,
Participant must make the declaration by filing the appropriate form with the
DGPCIE. In addition, Participant must also file a declaration of the ownership
of the securities with the Directorate of Foreign Transactions each January
while the Shares are owned.
When receiving foreign currency payments derived from the ownership of Shares
(i.e., as a result of the sale of the Shares), Participant must inform the
financial institution receiving the payment, the basis upon which such payment
is made. Participant will need to provide the institution with the following
information: (i) Participant’s name, address, and fiscal identification number;
(ii) the name and corporate domicile of the Company; (iii) the amount of the
payment; (iv) the currency used; (v) the country of origin; (vi) the reasons for
the payment; and (vii) any additional information that may be required.
If Participant wishes to import the ownership title of the Shares (i.e., share
certificates) into Spain, Participant must declare the importation of such
securities to the DGPCIE.
SWEDEN
There are no country-specific provisions.
TAIWAN
Notifications
Securities Law Information. This offer of RSUs and the Shares to be issued
pursuant to the Plan is available only for employees of the Company and its
Subsidiaries and affilliates. It is not a public offer of securities by a
Taiwanese company; therefore, it is exempt from registration in Taiwan.
Exchange Control Information. The Participant may acquire and remit foreign
currency (including proceeds from the sale of Shares) into Taiwan up to
US$5,000,000 per year without justification. If the transaction amount is
TWD$500,000 or more in a single transaction, the Participant must submit a
foreign exchange transaction form and also provide supporting documentation to
the satisfaction of the remitting bank. If the transaction amount is US$500,000
or more, the Participant must also provide additional supporting documentation
to the satisfaction of the remitting bank.

B-12



--------------------------------------------------------------------------------



 



THAILAND
Notifications
Exchange Control Information. The Participant must immediately repatriate the
proceeds from the sale of Shares to Thailand and then convert the funds to Thai
Baht within 360 days of repatriation. If the repatriated amount is US$20,000 or
more, the Participant must specifically report the inward remittance by
submitting the Foreign Exchange Transaction Form to the Bank of Thailand.
If the Participant does not comply with the above obligations, he or she may be
subject to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, the Participant should consult
his or her legal advisor before selling the Shares to ensure compliance with
current regulations. It is the Participant’s responsibility to comply with
exchange control laws in Thailand, and neither the Company nor the Employer will
be liable for any fines or penalties resulting from the Participant’s failure to
comply.
UNITED ARAB EMIARATES (DUBAI)
There are no country-specific provisions.
UNITED KINGDOM
Terms and Conditions
Joint Election
As a condition of participation in the Plan and the vesting of the RSUs,
Participant agrees to accept any liability for secondary Class 1 national
insurance contributions which may be payable by the Company and/or the Employer
in connection with the RSUs and any event giving rise to Tax-Related Items (the
“Employer NICs”). Without prejudice to the foregoing, Participant agrees to
execute a joint election with the Company, the form of such joint election being
formally approved by Her Majesty’s Revenue & Customs (“HMRC”) (the “Joint
Election”), and any other required consent or election required to accomplish
the transfer of Employer NICs to Participant. Participant understands that the
Joint Election applies to any RSUs granted to him or her under the Plan after
the execution of the Joint Election. Participant further agrees to execute such
other joint elections as may be required between him or her and any successor to
the Company and/or the Employer. Participant further agrees that the Company
and/or the Employer may collect the Employer NICs from him or her by any of the
means set forth in Section 9 of the Agreement, as supplemented by this
Exhibit B.
If Participant does not enter into a Joint Election prior to vesting of the
RSUs, he or she will not be entitled to vest in the RSUs unless and until he or
she enters into a Joint Election and no Shares will be issued to Participant
under the Plan, without any liability to the Company and/or the Employer.
Tax Obligations/Withholding Authorization
This section supplements Section 9 of the Agreement.

B-13



--------------------------------------------------------------------------------



 



If payment or withholding of the income tax due is not made within ninety
(90) days of the event giving rise to the liability or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by Participant to the Employer, effective as of the Due
Date. Participant agrees that the loan will bear interest at the then-current
official rate of HMRC, it shall be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in Section 9 of the Agreement. Notwithstanding the foregoing,
if Participant is a director or executive officer of the Company (within the
meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), he or she shall not be eligible for a loan from the Company to cover
the income tax due. In the event that Participant is a director or executive
officer and the income tax due is not collected from or paid by him or her by
the Due Date, the amount of any uncollected income tax will constitute a benefit
to Participant on which additional income tax and NICs will be payable.
Participant will be responsible for reporting any income tax and NICs due on
this additional benefit directly to HMRC under the self-assessment regime.
In addition, the Participant agrees that the Company and/or the Employer may
calculate the Tax-Related Items to be withheld and accounted for by reference to
the maximum applicable rates, without prejudice to any right the Participant may
have to recover any overpayment from the relevant tax authorities.

B-14



--------------------------------------------------------------------------------



 



EXHIBIT C
Stock Trading Plan
for Mandatory Sale of Shares to Cover Tax Withholding Obligations
     I am adopting and entering into this stock trading plan (the “Sales Plan”)
so that I may receive the necessary proceeds to satisfy any requirements to pay
the minimum income, employment and other applicable taxes (collectively,
“Taxes”) required to be withheld by the Company (or the employing Parent or
Subsidiary) on my behalf if and when such tax withholding obligations arise as a
result of the grant by the Company to me of any RSUs, shares of restricted stock
or performance shares. I dispel any inference that I am selling Shares on the
basis of or while aware of material nonpublic information or that such sales
evidence my awareness of material nonpublic information or information at
variance with the Company’s statements to investors.
1. Recitals
     a. I intend for this Sales Plan to comply with the requirements of
Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).
     b. I am establishing this Sales Plan in order to permit the orderly
disposition of a portion of the Shares that I acquired (or will acquire)
pursuant to an award of RSUs, restricted stock or performance shares (each, an
“Equity Award”). The Shares are being sold pursuant to a mandatory sale
provision in the Agreement to provide the necessary proceeds to satisfy any
Taxes if and when any tax withholding obligations arise, as well any broker or
other fees associated with such sales. This Sales Plan will apply to the
mandatory sale of Shares under all future Equity Awards received by me from the
Company.
2. Representations, Warranties and Covenants
     I hereby represent, warrant and covenant that:
     a. I am not aware of any material nonpublic information concerning the
Company or its securities. I am entering into this Sales Plan in good faith and
not as part of a plan or scheme to evade compliance with the federal securities
laws.
     b. Once vested, the Shares to be sold under this Sales Plan shall be owned
free and clear by me and are not subject to any liens, security interests or
other encumbrances or limitations on disposition other than those imposed by
Rule 144 under the Securities Act of 1933, as amended.
     c. If I am an executive officer or director of the Company, I acknowledge
that any filings required under Section 16 of the Exchange Act are my sole
responsibility.
     d. I am aware that in order for this Sales Plan to constitute a plan
pursuant to Rule 10b5-1(c) of the Exchange Act, I must not enter into or alter a
corresponding or hedging transaction with respect to the Shares.

C-1



--------------------------------------------------------------------------------



 



3. Implementation of the Plan
     a. The Company has appointed or shall appoint a broker (the “Broker”) (or
the Company may, in its discretion, permit me to appoint a Broker) to sell
Shares pursuant to the terms and conditions set forth below.
     b. The Broker is authorized to begin selling Shares pursuant to this Sales
Plan commencing on the date that the first Shares under the Equity Award vest.
The Broker shall sell such number of Shares as shall be required to satisfy
(i) the [applicable] Taxes in accordance with my then current applicable
withholding rate and (ii) any associated broker or other fees.
     c. I understand that the Broker may not be able to effect a sale due to a
market disruption or a legal, regulatory or contractual restriction applicable
to the Broker or any other event or circumstance (a “Blackout”). I also
understand that even in the absence of a Blackout, the Broker may be unable to
effect sales consistent with ordinary principles of best execution, due to
insufficient volume of trading, or other market factors in effect on the date of
a sale.
4. Termination. This Sales Plan shall terminate upon the last day of my service
with the Company. This Sales Plan may not be terminated, modified or amended at
any time without the prior approval of the Administrator or the Company’s
Compliance Officer.
Please sign and return a paper copy of this Sales Plan to [TITLE] at the
Company. If you do not have access to a printer and would like a paper copy to
be sent to you, please contact [NAME] at [CONTACT INFORMATION].
PARTICIPANT:

     
 
   
 
Signature
   
 
   
 
   
 
Print Name
   

C-2